DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Office Action is in response to the application filed 8/5/2020. 

Claim Rejections - 35 USC § 112
3.	 The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


4.	Claims 1 – 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the term “main aroma component”. This term fails to particularly point out and distinctly claim the subject matter, as there is no definition in the instant application as to what is intended to encompass by the term “main aroma component”. It is noted that the instant specification provides some guidance for the “main aroma component” including paragraph [0014]:  
The main aroma component may include, for example, a citrus note, floral note, fruity note, or green note, although not particularly limited thereto. Particularly, it is preferred to include a floral and/or fruity note. Using a main aroma component having a citrus note, floral note, fruity note, or green note may allow the effects of the module aroma mixture of the present application to become more pronounced. 
. 

The use of the word “may” in the recitation “The main aroma component may include” is interpreted to be an optional embodiment for the main aroma component and does not positively recite the metes and bounds of the term “main aroma component”. As such, the claim is considered indefinite and is thereby rejected. For purposes of examination, the “main aroma component” is interpreted to mean any other aroma component, including solvents and carriers that are present in the aroma mixture. Claims 2-3 are also rejected for being dependent on a rejected base claim.
Claim 1 uses the word “type” in the recitation “at least one type of compound”. The word “type” is considered indefinite because the addition of the word “type” to an otherwise definite expression extends the scope of the expression so as to render it indefinite.  Ex parte Copenhaver, 109 USPQ 118 (Bd. App. 1955). For purposes of examination, the claim language will be interpreted as “at least one compound selected from the group consisting of…”. 
Additionally, claim 3 recites “the module aroma mixture is capable of offering a feeling of happiness.” This claim is considered indefinite because there is no standard or method of testing in order how to determine if an aroma mixture is capable of offering a feeling of happiness. It is unclear how to measure a feeling of happiness and further indefinite on how to know if an aroma mixture is capable of offering this feeling. It is noted that in the drawings and the specification the feelings of happiness is measured by facial expressions. However, the claim does not require this particular test method or any other particular test or standard for this measurement. As such, the claim is considered indefinite and is thereby rejected.  

Claim Analysis
5.	Summary of Claim 1:
A module aroma mixture, to be used in combination with a main aroma component, comprising: 

hexyl acetate and limonene;

and the module aroma mixture, further comprising: at least one type of compound selected from a group consisting of isoamyl acetate, ethyl 2-methylpentanoate, trans-2-hexen-1-ol, alpha-damascone, cis-3-hexen-1-ol, linalool, ethyl acetate, ethyl 2-methylacetate, nonanal, neral, neryl acetate, geranial, geranyl acetate, citronellol, nerol, geraniol, ethyl propionate, hexanal, ethyl hexanoate, rose oxide, hexanol, cis-3-hexenyl acetate, methyl anthranilate, diethyl malonate, ethyl decanoate, octanal, decanal, ethyl 2-methylpentanoate, 2-tert-butylcyclohexyl acetate, and dimethylphenethylcarbinyl acetate; 

wherein 0.05 to 5% by mass of the module aroma mixture is blended relative to a total amount of the module aroma mixture and the main aroma component.

 
Claim Rejections - 35 USC § 102


6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US Patent 8,207,101 B1) as listed on the IDS dated 8/5/2020.
Regarding claim 1, Yang et al. teach specific synergistic combinations for perfume delivery, wherein in a preferred embodiment, the fragrance composition comprises hexyl acetate and limonene (Table III), and further comprises citronellol thereby reading on the module aroma mixture. The hexyl acetate is present in an amount of 1.2 wt%, the hexyl acetate is present in an amount of 1.8 wt% and the citronellol is present in an amount of 21.5 wt% (for a total of 24.5 wt%; 1.2 + 1.8 + 21.5 = 24.5 wt%).  Yang et al. further teach the fragrance composition used in a “concentrated body wash”, wherein the fragrance composition is used in an amount of 2% (Table IV) and 3% (Table V) in the concentrated body wash. As such, if the concentrated body wash is considered to be the main aroma component, then the module aroma mixture is present in the main aroma component in an amount of 0.49 wt% and 0.735 wt% thereby reading on the claimed range of 0.05 to 5% by mass (2% of 24.5 = 0.49%; 3% of 24.5 = 0.735%). 
	 
Claim Rejections - 35 USC § 102/103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 3 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yang et al. (US Patent 8,207,101 B1) as listed on the IDS dated 8/5/2020.
	Regarding claim 3, Yang et al. teach the module aroma mixture as set forth above for claim 1 and incorporated herein by reference.
	Yang et al. are silent on the module aroma being capable of offering a feeling of happiness.
.


Claim Rejections - 35 USC § 103

11.	Claim 2 is rejected under 35 U.S.C. 103 as obvious over Yang et al. (US Patent 8,207,101 B1) as listed on the IDS dated 8/5/2020..


	Yang et al. do not particularly teach the claimed range of 5 to 40% by mass. 
However, case law has held that a prima facie case of obviousness exists where the claimed ranges and prior art do not overlap but are close enough that one in ordinary skill in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 f.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05. As such, the 3% as taught by Yang et al. renders obvious the claimed range of 5% by mass. 

12. 	Claims 1-3 are rejected under 35 U.S.C. 103 as obvious over Struillou et al. (US PG Pub 2016/0346752 A1).
	Regarding claim 1, Struillou et al. teach microcapsules encapsulating a perfume oil (Abstract), wherein in a preferred embodiment the perfume oil comprises hexyl acetate in an amount of 9.7 wt% and limone in an amount of 3.7 wt% (Table 2). Struillou et al. the teach perfume oil further comprises amyl acetate (2.5 wt%), octanal (3.1 wt%), nonanal (2.85 wt%) and decanal (9.0 wt%) which are listed in the Markush group as additional components of the module aroma mixture. As such, the total amount of module aroma compounds is 30.85 wt% (9.7 + 3.7 + 2.5 + 3.1 + 2.85 + 9 = 30.85 wt%). Struillou et al. further teach the perfume composition is present in an amount of from 0.1 to 30% by weight of the microcapsule [0030]. If the microcapsule is considered to be the main aroma component, then the module aroma mixture is present at an amount of 30.85 wt% of the perfume oil in the microcapsule, wherein the perfume oil is present in an amount of from 0.1 to 30 wt% of the microcapsule [0089]. As such, the amount of the module aroma mixture is from 0.031 wt% to 8.5 wt% in the microcapsule (which is considered to be the main aroma component). [30.85 wt% (module aroma mixture) x 0.1 % 
Struillou et al. and the claims differ in that Struillou et al. do not teach the exact same amount of module aroma mixture blended relative to the total amount of the module aroma mixture and the main aroma component as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the amount of module aroma compounds in the microcapsule (0.031 – 9.2 wt%) taught by Struillou et al. overlap the instantly claimed range (0.05 to 5% by mass) and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, MPEP 2144.05. 
Regarding claim 2, Struillou et al. teach the perfume oil comprises hexyl acetate in an amount of 9.7 wt% and limone in an amount of 3.7 wt% (Table 2) which is 13.4 wt% (9.7 + 3.7 = 13.4 wt%); wherein the amount of hexyl acetate and limonene accounts for about 43% of the module aroma mixture (13.4  / 30.85 = 43 wt%).
Struillou et al. do not particularly teach the claimed range of 5 to 40% by mass. 
However, case law has held that a prima facie case of obviousness exists where the claimed ranges and prior art do not overlap but are close enough that one in ordinary skill in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 f.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05. As such, the 43% as taught by Struillou et al. renders obvious the claimed range of 40% by mass. 
Struillou et al. are silent on the module aroma being capable of offering a feeling of happiness.
The property of being capable of offering a feeling of happiness is a function of the composition. Struillou et al. teach the same module aroma mixture as required by the instant claims as set forth in the 


Conclusion

13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Shoji et al. (US PG Pub 2010/0168253 A1) teach perfume ingredients that give an impression of “cheerfulness” (Abstract), wherein the perfume ingredients include limonene, hexyl acetate, isoamyl acetate, linalool and citronellol (Table 11, prepared perfume formula 1).   


14. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763